DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
A telephone call was made to applicant’s representative, Michael Rodriguez (Reg NO. 60236), on 4/25/2022 to request an oral election a restriction requirement between claims 1-8 and claims 9-15. Applicant’s representative made an election without traverse of claims 1-8. Accordingly, claims 9-15 are cancelled from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention.  See below the summary of restriction requirements:
Restriction to one of the following inventions is required under 35 U.S.C. 121 and discussed with applicant’s representative telephonically:
I.	Claims 1-8 drawn to methods and apparatus for handover including tan antenna assembly including: a plurality of planes disposed in parallel to the second plate, and stacked on each other, wherein the planes include: a first plane interposed between the first plate and the second plate; a second plane interposed between the first plane and the first plate; and a third plane interposed between the second plane and the first plate; a first conductive plate disposed in parallel to the planes and interposed between the first plane and the first plate within a first area, when viewed from above the second plate; conductive islands having a first repeating pattern and disposed on the first plane within a second area surrounding the first area, when viewed from above the second plate; conductive islands disposed on the second plane within the second area, and having a second repeating pattern partially overlapped with the first repeating pattern, when viewed from above the second plate; conductive islands disposed on the third plane within the second area, and having a third repeating pattern partially overlapped with the second repeating pattern, when viewed from above the second plate.
II.	Claims 9-15 drawn to methods and apparatus including “a ground layer; at least one antenna radiator disposed at an upper portion of the ground layer; a first cell layer in which a plurality of conductive cells having a first size and shape are repeatedly disposed with a specific distance at a peripheral portion of the at least one antenna radiator; and a second cell layer in which a plurality of conductive cells having a second size and shape are disposed with a specific distance at a lower portion of the first cell layer and at the peripheral portion of the at least one antenna radiator”.
The inventions are distinct, each from the other because of the following reasons:
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)). In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the subcombination requires the particular feature of “a ground layer; at least one antenna radiator disposed at an upper portion of the ground layer; a first cell layer in which a plurality of conductive cells having a first size and shape are repeatedly disposed with a specific distance at a peripheral portion of the at least one antenna radiator; and a second cell layer in which a plurality of conductive cells having a second size and shape are disposed with a specific distance at a lower portion of the first cell layer and at the peripheral portion of the at least one antenna radiator” 
The subcombination has separate utility such as a ground layer; at least one antenna radiator disposed at an upper portion of the ground layer; a first cell layer in which a plurality of conductive cells having a first size and shape are repeatedly disposed with a specific distance at a peripheral portion of the at least one antenna radiator; and a second cell layer in which a plurality of conductive cells having a second size and shape are disposed with a specific distance at a lower portion of the first cell layer and at the peripheral portion of the at least one antenna radiator. 
Further, the sub-combination as claimed does not require the particulars of the combination as claimed because the combination requires the particular feature of “an antenna assembly including: a plurality of planes disposed in parallel to the second plate, and stacked on each other, wherein the planes include: a first plane interposed between the first plate and the second plate; a second plane interposed between the first plane and the first plate; and a third plane interposed between the second plane and the first plate; a first conductive plate disposed in parallel to the planes and interposed between the first plane and the first plate within a first area, when viewed from above the second plate; conductive islands having a first repeating pattern and disposed on the first plane within a second area surrounding the first area, when viewed from above the second plate; conductive islands disposed on the second plane within the second area, and having a second repeating pattern partially overlapped with the first repeating pattern, when viewed from above the second plate; conductive islands disposed on the third plane within the second area, and having a third repeating pattern partially overlapped with the second repeating pattern, when viewed from above the second plate.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  
Restriction for examination purposes as indicated is proper because all these inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because at least the following reason(s) apply:
The combination requires an independent search for finding the concept of “an antenna assembly including: a plurality of planes disposed in parallel to the second plate, and stacked on each other, wherein the planes include: a first plane interposed between the first plate and the second plate; a second plane interposed between the first plane and the first plate; and a third plane interposed between the second plane and the first plate; a first conductive plate disposed in parallel to the planes and interposed between the first plane and the first plate within a first area, when viewed from above the second plate; conductive islands having a first repeating pattern and disposed on the first plane within a second area surrounding the first area, when viewed from above the second plate; conductive islands disposed on the second plane within the second area, and having a second repeating pattern partially overlapped with the first repeating pattern, when viewed from above the second plate; conductive islands disposed on the third plane within the second area, and having a third repeating pattern partially overlapped with the second repeating pattern, when viewed from above the second plate, while the subcombination requires a search for finding the features of “ground layer; at least one antenna radiator disposed at an upper portion of the ground layer; a first cell layer in which a plurality of conductive cells having a first size and shape are repeatedly disposed with a specific distance at a peripheral portion of the at least one antenna radiator; and a second cell layer in which a plurality of conductive cells having a second size and shape are disposed with a specific distance at a lower portion of the first cell layer and at the peripheral portion of the at least one antenna radiator”. 
Should applicant traverses on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be amended in compliance with 37 CFR 1.48(b) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. Any amendment of inventorship must be accompanied by a request under 37 CFR 1.48(b) and by the fee required under 37 CFR 1.17(i).
Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
A telephone call was made to applicant’s representative, Michael Rodriguez (Reg NO. 60236), on 4/25/2022 to request an oral election to the above restriction requirement. Applicant’s representative made an election without traverse of claims 1-8. Accordingly, claims 9-15 are cancelled from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention. 

Allowable Subject Matter
Claims 1-8 are allowed. 
The following is the examiner’s statement of reasons for allowance:  
The closest prior art, Liu (US 20170250475) teaches the concepts of an antenna housing system that includes the antenna assembly of computing device. The antenna assembly includes a slot antenna structure having a slot formed as a closed aperture in a conductive (e.g., metal) plate and a conductive coupling element positioned in the side face of the computing device case. In one implementation, the slot antenna structure is substantially coplanar with or parallel to the side face. The conductive coupling element is insulated from the metal plate (e.g., to avoid conductive contact between the metal plate and the conductive coupling element). For example, a portion of the conductive coupling element that extends behind the metal plate is insulated from the metal plate. The conductive coupling element may be positioned within the slot such that the conductive coupling element is coplanar with the metal plate (e.g., in a same plane with the edges of the slot of the metal plate). Alternatively, the conductive coupling element may be positioned within the slot such that the conductive coupling element may be offset from the metal plate but still within the two-dimensional bounds of the slot. The conductive coupling element is positioned to capacitively couple with the slot such that when driven with an RF signal, the conductive coupling element induces a current at the edges of the slot, and the slot radiates electromagnetic waves. See figures Abstract and Par. 8-11, 15 -18 and figures 1-2.
However, the prior art does not disclose or fairly suggest that: the "antenna assembly includes: a plurality of planes disposed in parallel to the second plate, and stacked on each other, wherein the planes include: a first plane interposed between the first plate and the second plate; a second plane interposed between the first plane and the first plate; and a third plane interposed between the second plane and the first plate; a first conductive plate disposed in parallel to the planes and interposed between the first plane and the first plate within a first area, when viewed from above the second plate; conductive islands having a first repeating pattern and disposed on the first plane within a second area surrounding the first area, when viewed from above the second plate; conductive islands disposed on the second plane within the second area, and having a second repeating pattern partially overlapped with the first repeating pattern, when viewed from above the second plate; conductive islands disposed on the third plane within the second area, and having a third repeating pattern partially overlapped with the second repeating pattern, when viewed from above the second plate”, along with other limitations of the independent claim 1.
Any comments necessary by applicant must be submitted no later than the payment of the issue fee, and to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”. 

Conclusion
Any response to this Office Action should be mailed to:

	U.S Patent and Trademark Office
	Commissioner of Patents
	P.O. Box 1450	
	Alexandria, VA 22313-1450
Or Faxed to:
	571-273-8300.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fred A. Casca whose telephone number is (571) 272-7918.  The examiner can normally be reached on Monday through Friday from 9 to 5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kathy Wang-Hurst, can be reached at (571) 270-5371. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  
	
/FRED A CASCA/ Primary Examiner, Art Unit 2644